Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment to independent claim 11 of the Response After Final of 21 October 2021 includes previously indicated allowable subject matter of claim 14, now cancelled.
Claim 11 now requires a chevron valve as the valve body.  Silvenis  (U.S. Pat. 5,341,967) discloses a ball for the valve body and it would not have been obvious to replace the ball valve with a chevron due to the operation of the valve in both an upright and an upside-down orientation, allowing liquid to bypass the vent opening and be directed to the pumping chamber when upside- down.
Silvenis (U.S. Pat. 5,341,967) discloses all the limitations of independent claims 1 and 18, including a check valve (Fig. 6: 32) comprising a valve seat (31) extending directly from a wall of a pumping chamber (28) into an interior of a base (13) with a valve body (32) within the valve seat. Although Silvenis does teach that the check valve is configured to allow atmospheric air to pass from the pumping chamber and into the interior of the base, Silvenis does not teach that the check valve prevents liquid from a liquid container from entering the pumping chamber. Instead, Silvenis teaches that the check valve allows liquid from the container to pass into the pumping chamber in both an upright (Fig. 3) or upside-down (Fig. 4) orientation.
Other prior art considered relevant is Fahy (U.S. Pat. 7,938,299) in view of Dobbs (U.S. Pat. 4,747,523). The combination of Fahy’s base (30) and check valve (41) with Dobbs’ pumping chamber (19), vent opening (33), piston with inboard (35) and outboard (36) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MJM/Examiner, Art Unit 3754      

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        11/16/2021